DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species Finger prick as recited in claims 11-20 in the reply filed on 12/28/21 is acknowledged.  Currently, claims 1-30 are pending.  Claims 1-10 and 21-30 are withdrawn as being directed to non-elected inventions.  Accordingly, claims 11-20 are under examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 recites an ACE2 polypeptide or “a portion thereof” and a spike protein of a coronavirus or an “ACE2-binding portion thereof”.
Claim 11 as a whole therefore encompasses a genus of polypeptides defined by reference to a desired functional characteristic, namely the capacity to bind to each other or to a neutralizing antibody.  
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.

Furthermore, only those sequences meeting the structural and functional requirements of the genus are encompassed by the claim. Therefore, the claims encompass all of the sequences meeting the structural requirements that are also able to bind to an antibody. In this case, however, it cannot be envisioned based on the specification what sequences would possess such binding properties.  
           Comparing the claim scope with the scope of the description, it is noted that the specification only discloses working examples wherein SAR-CoV-2 S protein and human ACE2 bind to each other and can be inhibited by binding to neutralizing antibodies (e.g. pages 212-214).  Thus, the specification appears to disclose the full length proteins which provide the unique capability of specifically binding to each other 
It was known in the prior art that small changes in antigen structure profoundly affect antibody-antigen interactions. He et al (Biochemical and Biophysical Research Communications, 344, 2006, pages 106-113 (submitted in the IDS filed 09/09/21) discloses that a single amino acid substitution in the receptor-binding domain of SARS coronavirus spike protein disrupts the antigenic structure and binding activity (e.g. page 106).  Harlow & Lane (Harlow, E. and Lane, D., Antibodies: A Laboratory Manual (1988) Cold Spring Harbor Laboratory Press, Cold Spring Harbor, NY, pages 23-26) discus how even small changes in antigen structure can profoundly affect the strength of an antibody-antigen interaction. See entire selection, in particular page 26, first full paragraph. In particular, the loss of a single hydrogen bond can reduce the strength of interaction by 1000-fold (ibid).
Many other researchers have reported similar findings to those of Harlow & Lane. For example, Lederman et al. ("A single amino acid substitution in a common African allele of the CD4 molecule ablates binding of the monoclonal antibody, OKT4" Mol Immunol. 1991 Nov;28(11):1171-81) found that a single amino acid substitution on the antigen CD4 ablated binding of a monoclonal antibody (see title and abstract). Similarly, 
As noted above, the variability among the polypeptides encompassed by the claims is also enormous; and would encompass changes much more substantial than the loss of a single hydrogen bond or the mutation of a single amino acid; yet even such minor changes as these were known to dramatically affect function.
Given the unpredictability associated with making even minor changes to antigen structure while preserving function, with limited exception it is not possible to predict which, out of the enormous number of peptides encompassed by the claims, would be capable of binding to an immunoglobulin and/or an immunoglobulin complex. 
	For all of these reasons, the skilled artisan would not reasonably conclude that the inventor(s), at the time the application was filed, had possession of the full scope of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mond et al (US 2021/0277093) in view of Sun et al (Feb. 20, 2020, pages 1-18 submitted in the IDS filed 09/09/21) and further in view of Biomerica (news/announcement online from company website, March 17, 2020, pages 1-3) (submitted in the IDS filed 09/09/21) or Su et al (US 2006/0292557).
Mond et al discloses a method of detecting neutralizing antibodies to SARS-CoV2 in a sample from a human subject (e.g.  abstract, para 0110).  Mond et al 
Mond et al differs from the instant invention in failing to specifically teach contacting the sample with an ACE2 polypeptide or portion thereof capable of binding to a spike protein of a coronavirus and a polypeptide comprising the spike protein of the coronavirus or an ACE-2 binding portion thereof and detecting a detectable binding complex of the ACE-2 polypeptide and the spike protein.
Sun et al teaches that it is known and conventional in the art to contact a SARS-CoV RBD having a spike protein and ACE-2 with a sample comprising neutralizing antibodies for SARS-CoV-2 and allowing competition between the antibodies and proteins (e.g. page 7 and Figure 3).  Sun et al teaches that the CoV RBD comprising the spike protein binds to ACE-2 to form a complex and that this complex can be immobilized on a plate (solid support) (e.g. (e.g. page 7 and Figure 3).  
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate ACE-2 and spike protein and a competition assay such as taught by Sun et al into the method of Mond et al for the detection of neutralizing antibodies because Mond et al specifically teaches that any assay available such as a competition can be used and Sun et al shows that it is known and conventional to utilize a SARS-CoV RBD having a spike protein and ACE-2 with a sample comprising neutralizing antibodies for SARS-CoV-2 and allowing competition between the 
Mond et al and Sun et al differ from the instant invention in failing to teach the sample was obtained by one or more finger pricks.
Biomerica shows that it is known and conventional in the art that blood can be collected from a finger prick and that the finger prick may be performed anywhere, including airports, schools, work, etc.; this indicates that the biological samples via the finger prick are obtained from human subjects (e.g. pages 1-3).
Su et al shows that it is known and conventional in the art to collect a blood sample by finger stick (prick) (e.g. para 0103).
 It would have been obvious to one of ordinary skill in the art at the filing date of the invention to obtain the sample from the human subject in the modified method of Mond et al by way of a finger prick as described by the announcement provided by Biomerica because such a procedure can be performed anywhere, including airports, schools, work, etc.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success obtaining a sample by finger prick for the modified method of Mond et al.
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to obtain the sample from the human subject in the modified method of Mond et al by way of a finger stick because it is well known, routine and conventional in the art to collect a sample by finger stick as shown by Su et al.  Thus, absent evidence 
With respect to claims 12-13 and the volume of the sample as currently recited. It is noted here that blood collected via a finger prick is a capillary blood sample of very small volume which is inherently much less than 1 milliliter and absent evidence to the contrary since sample in the modified method of Mond et al is the same as currently recited (finger prick) then the volume would be as recited such as less than 100 microliters.  Further, the optimum volume of sample to be obtained can be determined by routine experimentation and thus would have been obvious to one of ordinary skill in the art.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.”  Application of Aller, 220 F.2d 454,456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation .”  Id. At 458,105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Application of Boesch, 617 F.2d 272,276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mond et al in view of Sun et al and Biomerica or Su et al as applied to claims 11-16 and 20   above, and further in view of Park et al (US 8,337,845) in light of Barrett et al (US 2012/0295283).
See above for the teachings of Mond et al., Sun et al., Biomerica and Su et al.

Park et al teaches a Time Resolved Fluorescence Rsonance Engergy Transfer homogeneous competition assay wherein a competitor such as an antibody is combined with a Eu labeled binding partner and an Alexa labeled binding partner (e.g. col 64, lines 36-62).
It would have obvious to one of ordinary skill in the art at the filing date of the invention to incorporate a TR-FRET assay in the modified method of Mond et al and to label the ACE-2 and spike protein with donor and acceptors such as taught by Park because Park et al shows that TR-FRET assays are known and conventional in the art and as shown by Barrett et al (US 2012/0295283) TR-FRET assays generally provide advantages over conventional assay types such as rapid real-time measurements, avoid the use of radioactive materials, are homogeneous requiring minimal additions and no washings and may possess sub-nanomolar detection limits.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating a TR-FRET assay in the modified method of Mond et al and to label the ACE-2 and spike protein with donor and acceptors such as taught by Park.

 Conclusion
No claims are allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641